DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, 8, 11, 15, 16, 18-21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fathallah et al (20160122916).
Fathallah teaches a braided (Abstract) EMI protective (Paragraph 60) sleeve, comprising:
a braided, tubular wall extending lengthwise along a central longitudinal axis between open opposite ends, said wall having a plurality of filament bundles, with each filament bundle including a plurality of filaments twisted with one another to form a plurality of loops (Abstract; Figures 2-5C);
a plurality of said loops of each filament bundle being interlinked with a plurality of said loops of an adjacent filament bundle (for example, Figure 2 shows the bundles, with the loops interlinked); and
provide additional types of protection…such as… EMI).
In regards to Claim 2, Fathallah teaches at least some of said filament bundles are formed entirely of conductive wire filaments twisted with one another (Figures 5B, 5C).
In regards to Claim 4, Fathallah teaches at least some of said filament bundles include a nonconductive filament (Figures 5B, 5C).
In regards to Claim 5, Fathallah teaches at least some of said filament bundles are formed entirely of nonconductive filaments twisted with one another (Figure 5B).
In regards to Claim 6, Fathallah teaches at least some of said filament bundles include a nonconductive filament twisted with a conductive wire filament (Figure 5C).
In regards to Claim 8, Fathallah teaches at least some of said filament bundles are formed entirely of nonconductive filaments twisted with one another (Figure 5B).
In regards to Claim 11, Fathallah teaches at least some of said filament bundles include a nonconductive filament twisted with a conductive wire filament (Figure 5C).
Fathallah also teaches a method of constructing an EMI protective sleeve, comprising:
braiding a tubular wall extending lengthwise along a central longitudinal axis between open opposite ends at least in part with a plurality of filament bundles, wherein each filament bundle includes a plurality of filaments twisted with one another forming loops along the length of each filament bundle;
interlinking a plurality of the loops along the length of each filament bundle with circumferentially aligned loops of an adjacent filament bundle; and

In regards to Claim 16, Fathallah teaches providing at least some of the filament bundles being formed entirely of conductive wire filaments twisted with one another (Figures 5B, 5C).
In regards to Claim 18, Fathallah teaches providing at least some of the filament bundles including nonconductive filaments (Figures 5B, 5C).
In regards to Claim 19, Fathallah teaches providing at least some of the filament bundles being formed entirely of nonconductive filaments twisted with one another (Figure 5B).
In regards to Claim 20, Fathallah teaches providing at least some of the filament bundles including a nonconductive filament twisted with a conductive wire filament (Figure 5C).
In regards to Claim 21, Fathallah teaches providing at least some of the filament bundles being formed entirely of nonconductive filaments twisted with one another (Figure 5B).
In regards to Claim 24, Fathallah teaches providing at least some of the filament bundles including a nonconductive filament twisted with a conductive wire filament (Figure 5C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathallah (20160122916).
While Fathallah essentially teaches the invention as detailed above, it fails to specifically teach the myriad of possible combinations of nonconductive and conductive filament bundles in .
Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive.
Applicant has amended Claim 1 to read “a majority of said filaments being provided as conductive wire filaments to provide the sleeve with an EMI protective capability”.  
In regards to Claim 1, Applicant argues:  
“Nothing with Fathallah would prompt one skilled in the art to provide a majority of the filaments as wire.  Applicant contends this would be counterintuitive given the need for the sleeve of Fathallah to be heat-settable to remain stable in first and second states…”.
	Examiner respectfully disagrees.  Figure 5C clearly shows a majority of the filaments are non-heat-settable, and Paragraph 68 teaches this is not counterintuitive since reducing the use of heat-settable yarns adds to the degree of coverage provided by the non-heat-settable yarn and further increase the degree of flexibility of the sleeve.

necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Fathallah provides every motivation for providing bundles in differing combinations of nonconductive and conductive filaments, as detailed above.  Figures 5A-5M show the intention of Fathallah is to allow for myriad combinations of heat-settable and non-heat-settable filaments.  The ordinarily skilled artisan, presented with teachings and intent of Fathallah, would obviously know to pair the filaments in any combination desired, with the understanding that the effect of such choices is variation in EMI protection and flexibility of the final sleeve.  It should be noted, Applicant provides no criticality of unexpected results arising from the orientation described in Claims 9 and 10, beyond that understanding which Fathallah already demonstrates with regards to finding a balance between the composite benefits of two different materials.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732